DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “executing, by the platform system, the identified actions and interactions,” but said limitation is not supported in the original disclosure. Looking at the original disclosure, only the Paragraph [0002] in the Background merely states that executing actions and interactions indicated by the user is essential to a realistic experience with the system but nowhere does the original disclosure discloses actually executing actions and interactions, particularly after the pose has been modified.
          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 03/21/2022.
Claim Rejections - 35 USC § 101
4.       Previous rejection is withdrawn in view of the Applicant’s amendment filed on 03/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 (hereinafter Katz) in views of Hoffberg et al., US-PGPUB 2012/0036016 (hereinafter Hoffberg) and Budiman, US Pat No. 10,433,773 (hereinafter Budiman)

          Regarding Claims 1 and 10. Katz discloses collecting, by one or more sensors attached to a tracked object, sensor data associated with movement and position of the tracked object (Fig. 2, IMU 230, imaging device 235, image tracking system 160, IMU 222, used to track the controller 120, the moving object), receiving, from the controller at a virtual reality system, the sensor data, the sensor data associated with movement and position data of a tracked object the controller coupled to the virtual reality system (Fig. 2; Fig. 4, 402, 404, 406, 408; Paragraphs [0036]-[0037]) 

Katz further discloses modeling a pose of the tracked object based on the sensor data (Fig. 4, 412), identifying, in the sensor data, a region for correction in the sensor data (Paragraph [0018] ,error correction of IMU 230; Paragraphs [0020], [0027], calibrating to reduce error), modifying performing a gradual modification of the modeled pose of the tracked object based on using the sensor data to generate a modified modeled pose (Paragraphs [0025]-[0033], determining the pose and storing the prior pose), and identifying, by a platform system using the modified modeled pose, actions and interactions made by a user of a headset with the platform system; and executing, by the platform system, the identified actions and interactions (Paragraph [0034], user has looked to the left, then the system performs action mirroring the user’s action and provides feedback to the user that the action has been executed)

The modified Katz does not disclose applying a fit corresponding to points adjacent to the region for correction using a portion of the sensor data to determine predicted sensor data for the region for correction, performing a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose 

Hoffberg discloses a virtual reality system (Paragraph [0012], “suitable input for various types of systems, such as Virtual Reality”) and predicting, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for correction (Paragraph [0893], usage of interpolation and extrapolation for prediction of the missing data)

Budiman discloses applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensors of the readings adjacent to the region for correction (Claims 6 and 15) (Fig. 1; Col. 4, lines 60-67; Col. 5, lines 1-25; Abstract)

          Data can be lost or missing due to various reasons, including malfunctioning of the sensor, saturation, etc. resulting in incomplete data analysis. Hoffberg, meanwhile, discloses using interpolation and extrapolation to predict the lost or missing data, and thereby providing additional set of data for better data analysis and Budiman discloses applying fit to the region adjacent for correction. As such, it would have been obvious to a person of ordinary skill in the art to use the teachings of Hoffberg and Budiman in Katz and apply a fit corresponding to points adjacent to the region for correction using a portion of the sensor data to determine predicted sensor data for the region for correction and perform a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose, with higher accuracy due to usage of additional set of sensor data, compensating for any lost or missing data.

          Regarding Claims 3 and 12. Hoffberg discloses identifying the region in the sensor data wherein no sensor data is received (Paragraph [0893], missing data)

          Regarding Claims 4-7 and 13-16. Katz discloses wherein the sensor type is a gyroscope (Paragraph [0018]-[0019]). 

The modified Katz does not disclose determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit (Claims 7 and 16)

Budiman discloses determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type, wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit  
 (Claims 6 and 15) (Fig. 1; Col. 4, lines 60-67; Col. 5, lines 1-25; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Budiman in the modified Katz and determine a slope of the sensor readings adjacent to the region for correction, and apply a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit (Claims 7 and 16), so as to achieve robust signal recovery and noise rejection and arrive at more accurate estimation of the pose of the moving object.
          Regarding Claims 9 and 18. Katz discloses modifying the modeled pose of the tracked object based on the predicted sensor data further comprises applying a series of modifications to the modeled pose of the tracked object over time (Paragraphs [0025]-[0033])

8.          Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Hoffberg, US-PGPUB 2012/0036016 and Budiman, US Pat No. 10,433,773 as applied to Claim 1 above, and further in view of Hogdal, US-PGPUB 2013/0158928 (hereinafter Hogdal)

         Regarding Claims 2 and 11. The modified Katz does not explicitly disclose identifying a saturation limit for one or more sensors and identifying the region in the sensor data that the sensor data is at or above the saturation limit.

Hogdal discloses identifying a saturation limit for a sensor associated with the sensor data; and identifying the region in the sensor data that the sensor data is at or above the saturation limit (Paragraph [0045])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hogdal with modified Katz and identify a saturation limit for a sensor associated with the sensor data and identify the region in the sensor data that the sensor data is at or above the saturation limit, so as to interpolate and extrapolate the missing data due to saturation and thereby provide more accurate pose determination.

9.          Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Hoffberg, US-PGPUB 2012/0036016 and Budiman, US Pat No. 10,433,773 as applied to Claims 6 and 15 above, and further in view of Haas, US-PGPUB 2014/0214374 (hereinafter Haas)

          Regarding Claims 8 and 17. Katz discloses the sensor type is an accelerometer (Paragraphs [0018]-[0019]).

The modified Katz does not disclose applying a piecewise linear fit.

Haas discloses applying a piecewise linear interpolation for the missing data interval (Paragraphs [0030]-[0031]; [0038]-[0041]).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Haas in the modified Katz and apply a piecewise linear fit, due to its simplicity, while still generating usable data. 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive, based on the updated rejection as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865